Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 12/1/2020, the amendment/reconsideration has been considered.  Claims 21-26, 28-33, 35-40 and 42-43 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
 (B)	Rejection under 35 U.S.C. 102
Issue: The applicant argues regarding independent clams such as claim 21 that the amended limitations overcome current rejection.
Examiner respectfully disagrees.  See Examiner’s response in corresponding rejection section below.  It is to be noted that Examiner’s rejections are based on her interpretation stated in the 112 rejection section.  
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 21-26, 28-33, 35-40 and 42-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 “indexing a plurality of email attachments associated with email messages received by an email application based on a metadata document for each email attachment and a determined category for each email attachment, the indexing of each email attachment comprising:
generating the metadata document for the email attachment that includes metadata from a header of the corresponding email and the email attachment, the metadata document including a message identifier assigned to the email message and a message part number assigned for the email attachment to that email message; and 
determining the category of the email attachment based on the metadata document and based on categories corresponding to one or more metadata fields;”
		i) first of all, limitation 1 requires that indexing is based on a metadata document and a determined category, however, the subsequent limitations that the indexing merely comprises generating the metadata document and the category without reciting any indexing.  It is unclear how the indexing is based on the generated metadata and category.  For the sake of the examination, Examiner assumes any relationship between the indexing and the generated metadata and the category, and interprets “indexing” to merely include the steps of generating the metadata document and determining the category.
		ii) secondly, limitation 2 recites “generating the metadata document for the email attachment that includes metadata from a header of the corresponding email and the email attachment.” It is unclear whether the metadata documents includes 1) metadata from a header of the corresponding email and 2) the email attachment, or includes 1) metadata from a header of the corresponding email and 2) metadata from the email attachment”; or includes 1) metadata from a header of the corresponding email and 2) metadata from a header of the email attachment”, or other 
		iii) in addition, limitation 3 recites “determining the category of the email attachment based on the metadata document and based on categories corresponding to one or more metadata fields”.  First of all, “the category” lacks sufficient antecedent basis.  For the sake of the examination, Examiner assumes any category.  Secondly, it is unclear which entity’s “one or more metadata fields” the claimed “one or more metadata fields” refers to, and whether and how, the claimed “one or more metadata fields” relates to other entities claimed previously, e.g., “the metadata document”, “header of the email”, “the email attachment”, etc.  For the sake of the examination, Examiner assumes any entity’s one or more metadata fields.  
b) a second portion of Claim 21 recites:
“receiving a user selection of a file folder of a plurality of file folders in a file system, wherein each file folder corresponds to a category of email attachments; 
providing a request to identify email attachments belonging to the category corresponding to the selected folder;
searching an index to generate search results, wherein searching the index comprises identifying email attachments belonging to the category corresponding to the selected folder, and wherein the search results correspond to one or more message identifiers and message part number combinations in the index for the category, each message identifier and message part number combination identifying a particular email attachment;
mapping the one or more message identifiers and message part number combinations identified from the index to respective email attachment file names; and
presenting the file names corresponding to the email attachments assigned to the category as contents of the file folder.”

c) Claims 22-26, 28-33, 35-40 and 42-43 are similarly rejected.
Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7.	Claims 21-26, 28-33, 35-40 and 42-43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 3 of US Patent 8805934 in view of Liang (US 2005/0144162).  Claim 3 of the patent teaches claim 21 substantially, except for mapping the message identifiers and message part numbers to respective file names.  Liang discloses the missing limitations (see citation in rejection section below).  At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine claim 3 of the patent with Laing. The suggestion/motivation of the combination would have been to index into attachments (Liang, [0122]).  Claims 22-26, 28-33, 35-40 and 42-43 are similarly rejected.

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

10.	Claims 21-26, 28-33, 35-40 and 42-43 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by over Liang (US 2005/0144162).
As to claim 21, Liang discloses a method comprising:
indexing a plurality of email attachments associated with email messages received by an email application based on a metadata document for each email attachment and a determined category for each email attachment, the indexing of each email attachment (see 112 rejection and Examiner’s interpretation regarding the “indexing” step.  See citation below) comprising:
generating the metadata document for the email attachment that includes metadata from a header of the corresponding email and the email attachment, the metadata document including a categorizes, ranks and indexes each email, contact and task, similar to other files... A name for the group can be automatically generated using the subject of the email, or dates, or names of the some of the persons in the group, or a combination of the above. The group name can be manually edited. Each contact can be classified into multiple groups. In addition, links are indexed and recorded in the index for each email to all emails that are related by thread, date, sender, recipient, subject, and topic or concept, and each email can belong to multiple threads, concepts, or topic relevancy groups. For each email, if there are files that deal with related subjects, or topics or concepts, or a file is downloaded as an attachment from an incoming email or to an outgoing email, links to these files are also indexed and recorded for the email. Similarly, when the file organization program 700 analyzes, categorizes, ranks and indexes files, if a file is related to emails, contacts or tasks by subject, topic, concept, attachment, or other relationship, links from the file to the related emails, contacts or tasks are indexed and recorded for the file“.  Here, the recorded links as indexed is equivalent to a metadata document, and the subjects are from a header of the email, and the  relationship of the email attachment to the email for generating the link to the email attachment is considered metadata of the email attachment); and  
determining the category of the email attachment based on the metadata document and based on categories corresponding to one or more metadata fields (see 112 rejection and Examiner’s interpretation above.  See citation in rejection to the preceding limitation, wherein the threads, concepts, or topic relevancy groups that an email and its attachment belong are categories of the email attachment);
receiving a user selection of a file folder of a plurality of file folders in a file system ([0031], “Figure 10 shows an example of user interface window through which a file may be selected”; see figure the names of or links to the files that are present in all selected categories can be displayed”), wherein each file folder corresponds to a category of email attachments ([0122], “links are indexed and recorded in the index for each email to all emails that are related by thread, date, sender, recipient, subject, and topic or concept, and each email can belong to multiple threads, concepts, or topic relevancy groups. For each email, if there are files that deal with related subjects, or topics or concepts, or a file is downloaded as an attachment from an incoming email or to an outgoing email, links to these files are also indexed and recorded for the email. The file organization program 700 analyzes, categorizes, ranks and indexes each email, contact and task, similar to other files… if a file is related to emails, contacts or tasks by subject, topic, concept, attachment, or other relationship, links from the file to the related emails, contacts or tasks are indexed and recorded for the file.”);
providing a request to identify email attachments belonging to the category corresponding to the selected folder (see citation above, wherein user selects a file, each file is categorized, and the file related to an email and/or email attachment(s));
searching an index to generate search results (see citation above for the user selection limitation, email attachments are indexed by the link leading to the attachment.  Also see [0123], user can search index), 
wherein searching the index comprises identifying email attachments belonging to the category corresponding to the selected folder, and wherein the search results correspond to one or more message identifiers and message part number combinations in the index, each message identifier and message part number combination identifying a particular email attachment (see citation in rejection to the user selection limitation above and [0123].  Also see [0122], “links are indexed and recorded in the index for each email to all emails that are related by thread, date, sender, recipient, subject, and topic . For each email, if there are files that deal with related subjects, or topics or concepts, or a file is downloaded as an attachment from an incoming email or to an outgoing email, links to these files are also indexed and recorded for the email. Similarly, when the file organization program 700 analyzes, categorizes, ranks and indexes files, if a file is related to emails, contacts or tasks by subject, topic, concept, attachment, or other relationship, links from the file to the related emails, contacts or tasks are indexed and recorded for the file.”  Here, the link in the index for the email is equivalent to a message identifier and the link in the index from email to its attachment is equivalent to a message part number.  Because the email attachment is indexed/linked FOR EACH email, wherein each email has its own link, the combination of the email link and the attachment link is taught here to identify the email attachment.  It is to be noted that the claim language does not require a specific format or relationship between the message identifier and the message part numbers);
mapping the one or more message identifiers and message part number combinations identified from the index to respective email attachment file names ([0055], “categorize the indexed pages and the category names… If a category or subcategory is an end node in the categorization hierarchy, each entry is a category or subcategory name and has fields containing the keyword(s) or concept(s) it is associated with and a list of indexed pages that belongs to the category or subcategory” wherein end nodes are file names, see figure 10.  In order to reach an end node the combination of links needs to be traversed therefore the mapping is taught. It is to be noted that the limitation merely requires  a :”mapping” without requirement what the file name specifically contain); and
presenting the file names corresponding to the email attachments assigned to the category as contents of the file folder (see citation and explanation in rejection to limitation 1, see figure 10 for presenting).
	As to claim 28, see similar rejection to claim 21.

As to claim 22, Liang discloses the method of claim 21, further comprising:
receiving a user selection of a particular presented file name for an email attachment (see citation in rejection to claim 21);
mapping the file name of the selected email attachment to the message identifier and part number (see citation in rejection to claim 21);
sending the message identifier and part number to a message store that retrieves the attachment corresponding to the message identifier and part number (see citation in rejection to claim 21); and 
opening the retrieved attachment (see citation in rejection to claim 21).
	As to claim 29, see similar rejection to claim 22.
	As to claim 36, see similar rejection to claim 22.
As to claim 23, Liang discloses the method of claim 21, wherein each message attachment received is associated with metadata corresponding to the attachment, wherein associating the email attachment with metadata includes assigning a unique message identifier to the email message and assigning a part number to the email attachment ([0122], “A name for the group can be automatically generated using the subject of the email” wherein subject to the email is metadata.  See also citation and explanation in rejection to claim 21 regarding assigning link to email and link to attachment that are equivalent to a unique message identifier and a part number respectively.  It is to be noted again that the claim does not require a specific format or relationship between the identifier and the part number therefore Examiner interprets as any).
	As to claim 30, see similar rejection to claim 23.
	As to claim 37, see similar rejection to claim 23.

	As to claim 31, see similar rejection to claim 24.
	As to claim 38, see similar rejection to claim 24.
As to claim 25, Ling discloses the method of claim 21, wherein the plurality of folders corresponding to categories of email attachments are generated by an operating system for presentation as part of a file system interface of a device (see citation in rejection to claim 21). 
	As to claim 32, see similar rejection to claim 25.
	As to claim 39, see similar rejection to claim 25.
 As to claim 26, Liang discloses the method of claim 25, wherein generating the plurality of folders includes assigning a drive of the device to the email application and generating file system contents provided by the email application when accessing the drive (see citation in rejection to claim 21, wherein assigning a drive is implied in order to create/access file in the file system.  See also [0108]; [0113].  In addition, the limitation conditional upon “when…” condition does not necessarily occur therefore are not given patentable weight.  Applicant is suggested to positively recite limitations). 
	As to claim 33, see similar rejection to claim 26.
	As to claim 40, see similar rejection to claim 26.
As to claim 42, Liang discloses the method of claim 21, further comprising determining whether the email attachment belongs to a particular subcategory including determining, for each field in the
metadata document, whether a term associated with the field exists as a subcategory for the
category in the index (see [0122] as cited in rejection to claim 21 regarding how the email attachment is indexed and categorized in multiple levels of categories, e.g., threads, emails, etc which implies a searching process for fields of the metadata document, i.e., the links contained in the link record.  Also 
	As to claim 43, see similar rejection to claim 42.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/, J.D., Ph.D.               Primary Examiner, Art Unit 2449